                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
                                   Plaintiff,             )
        v.                                                )            No. 17-00112-01-CR-W-BP
                                                          )
MATIAS ISAAC RODRIGUEZ,                                   )
                                                          )
                                   Defendant.             )

                           ORDER ADOPTING MAGISTRATE JUDGE’S
                              REPORT AND RECOMMENDATION

        Pending is Defendant’s motion to suppress statements and evidence. (Docs. 32.)1 On

August 2, 2019, the Honorable Lajuana M. Counts, Magistrate Judge for this District, issued a

Report recommending that “the portion of the motion seeking the suppression of a statement

defendant made at the scene, which statement was made in response to questioning initiated by a

law enforcement officer, be granted. The remainder of the motion should be denied.” (Doc. 61,

p. 1.)2 The Government has “agree[d] not to solicit and use such statement in its case-in-chief at

trial” and recommends the Court adopt the Report and Recommendation. (Doc. 63.) Defendant

objects to the Report and Recommendation to the extent it recommends denying his motion. (Doc.

64.) On de novo review, the Court adopts Judge Counts’ Report and Recommendation in its

entirety. Thus, Defendant’s motion to suppress the statement Defendant made at the scene is

GRANTED. The remainder of the motion is DENIED.




1
  The Court has also considered the arguments in Defendant’s supplemental brief in support of the motion to suppress,
(Doc. 57), filed on April 5, 2019.
2
  All page numbers refer to the Court’s CM/ECF system and may not match the document’s original pagination.
                                       I. BACKGROUND

       The Court adopts the Report in its entirety, including its recommended findings of fact. In

summary, on March 9, 2017, Detective John Pickens of the Kansas City, Missouri Police

Department was on duty at the Greyhound Bus Station in Kansas City, Missouri. (Doc. 61, p. 2.)

Detectives Aaron Hendershot, Yale Acton, Brian Ruch, and Molly Mast were also on duty. (Id.)

Detective Pickens observed a bus, which he believed originated in El Paso, Texas, arrive at the

Greyhound Bus Station. (Id.) Detective Pickens observed a passenger (later identified as

Defendant) exiting the bus who appeared to be observing a police K-9 conducting sniffs of the

luggage stowed in the lower unit of the bus. (Id. at p. 3.) Defendant exited the bus carrying a

backpack and a suitcase and walked away from the bus directly into the terminal. (Id.) Detective

Pickens and Detective Hendershot testified that Defendant’s behavior was abnormal because most

passengers carry a backpack or small personal item on the bus and stow luggage in the

compartment under the bus. (Id.) Detective Pickens also testified that most passengers lingered

around the bus after exiting instead of beelining away from the bus immediately. (Id.) Detective

Pickens testified that his attention was drawn to Defendant because it appeared Defendant was

trying to distance himself from the police K-9. (Id.)

       As Defendant entered the terminal, he appeared to notice Detective Pickens and his partner.

(Id.) Detective Pickens testified that Defendant looked nervous. (Id.) Defendant then set his bags

down, walked to the far end of the terminal, looked over his shoulder, and then immediately

returned to retrieve his bags. (Id.) Detective Pickens testified that Defendant was shifting his eyes

and looking around the terminal as if he was being watched or followed. (Id. at p. 4.) Defendant

then walked towards the exit doors, near where Detective Pickens was standing. (Id.) Detective

Pickens approached Defendant, identified himself as a police officer, asked if he could speak to



                                                 2
Defendant, and Defendant agreed to speak with him. (Id.) Detective Pickens asked where

Defendant was traveling from and Defendant responded that he was coming from Denver,

Colorado. (Id.) Detective Pickens found this response suspicious since he believed the bus

Defendant had just exited originated in Texas and did not pass through Denver. (Id.) Detective

Pickens asked to see Defendant’s bus ticket; Defendant provided the ticket, which stated that his

trip originated in Indio, California. (Id. at p. 5.) Detective Pickens testified that during this

conversation, Defendant appeared visibly nervous, his hands were trembling uncontrollably, and

his voice was cracking. (Id.)

       As Detective Pickens was reviewing Defendant’s ticket, Detective Pickens dropped

Defendant’s re-boarding pass. (Id.) While Detective Pickens bent down to pick up the re-boarding

pass, Defendant dropped his suitcase and attempted to flee out of the front doors of the terminal,

which led to Kansas City and not to any buses. (Id.) Detective Pickens testified that at this

moment, based on the totality of the circumstances, he believed that Defendant was involved in

some sort of criminal activity. (Id.) Detective Pickens ordered Defendant to stop, but Defendant

did not comply. (Id.) Instead, Defendant knocked Detective Ruch into a doorframe in his attempt

to get away. (Id.) Detective Pickens and Detective Hendershot then stopped Defendant and

struggled with him on the ground for several moments. (Id.) One of the officers eventually placed

Defendant in handcuffs. (Id.)

       As Detective Pickens helped Defendant – who was now handcuffed – to stand up, Detective

Pickens asked Defendant why he tried to flee. (Id.) Detective Pickens testified that he responded,

“Because I have meth in my bag.” (Id.) Defendant was then escorted to an office in the rear of

the Greyhound Bus Station. (Id.) Detective Pickens asked to search Defendant’s bag, but

Defendant refused and requested a lawyer. (Id.) Detective Pickens then asked Detective Acton to



                                                3
conduct a K-9 sniff check on Defendant’s bags, which were placed among similar luggage in the

rear of the Greyhound Bus Station. (Id.) The K-9 alerted to both of Defendant’s bags. (Id.) At

that point, Detective Pickens told Defendant he was under arrest and read Defendant his Miranda

rights. (Id.) Defendant again requested a lawyer. (Id.) Detective Pickens testified that after this

point, Defendant was not questioned further by any of the officers. (Id. at pp. 6–7.)

       Detective Pickens applied for a search warrant in the Jackson County, Missouri Circuit

Court. (Id. at p. 7.) The application included all of the facts outlined above in greater detail. (Id.

at pp. 7–8.) Detective Pickens obtained a search warrant at approximately 1:00 p.m. on March 9,

2017. (Id. at 9.) After obtaining the warrant, Detective Pickens searched Defendant’s bags and

found two bundles of methamphetamine. (Id.)

       Now pending is Defendant’s motion to suppress (1) the statement “Because I have meth in

my bag” and (2) the methamphetamine found in Defendant’s bags. (Doc. 32.) The government

opposes the motion. (Docs. 37, 58.) The Court resolves the parties’ arguments below.

                                         II. DISCUSSION

       Defendant argues that his rights were violated in several respects. (See Doc. 57, p. 7.) The

Court will address each argument in turn. First, Defendant claims that the officers lacked

reasonable suspicion to detain Mr. Rodriguez and that the officers profiled Defendant as a drug

courier based on his ethnicity. The Court disagrees. As an initial matter, the Court agrees with

Judge Counts that Detective Pickens did not need any justification to initiate a consensual

conversation with Defendant. (See Doc. 61, pp. 12–15; see also Fla. v. Royer, 460 U.S. 491, 497

(1983) (“[L]aw enforcement officers do not violate the Fourth Amendment by merely approaching

an individual on the street or in another public place, by asking him if he is willing to answer some

questions . . .”); United States v. Hernandez, 854 F.2d 295, 297 (8th Cir. 1988).)



                                                  4
       The Court also agrees that Defendant was not “seized” for the purposes of the Fourth

Amendment until he attempted to flee and Detective Pickens ordered him to stop. (Doc. 61, pp.

10–12; see also Hernandez, 854 F.2d at 297 (“An initially consensual encounter is transformed

into a seizure when, considering all of the circumstances, a reasonable person would believe that

he is not free to leave.”)) “A brief investigatory stop is permissible under the Fourth Amendment

if the officer has a reasonable suspicion supported by articulable facts that criminal activity may

be afoot.” United States v. Montgomery, 828 F.3d 741, 743–44 (8th Cir. 2016) (citing United

States v. Sokolow, 490 U.S. 1, 7 (1989)) (quoting Terry v. Ohio, 392 U.S. 1, 30 (1968)) (cleaned

up). “In determining whether an officer has reasonable suspicion, we must look at the totality of

the circumstances of each case to see whether the detaining officer has a particularized and

objective basis for suspecting legal wrongdoing.” Id. (citing United States v. Arvizu, 534 U.S.

266, 273 (2002)) (quoting United States v. Cortez, 449 U.S. 411, 417–18 (1981)) (quotations

omitted). “Additionally, officers are permitted to draw on their own experience and specialized

training to make inferences from and deductions about the cumulative information available to

them that might well elude an untrained person.” Id. (cleaned up).

       In this case, the evidence indicates that:

           •   Detective Pickens believed that Defendant exited a bus originating from Texas,

               which is a known source state for narcotics;

           •   Detective Pickens observed Defendant take notice of the police K-9 and attempt to

               distance himself from the K-9;

           •   Detective Pickens noticed that Defendant carried all his luggage (as opposed to

               storing some luggage in the lower compartment of the bus), which in his experience

               is typical of drug carriers and atypical of other passengers;


                                                    5
           •   Detective Pickens noticed that Defendant exited the bus and immediately entered

               the terminal, which was also atypical of other passengers;

           •   Detective Pickens observed that as Defendant entered the terminal, he appeared

               nervous and looked around to see if he were being followed;

           •    After Detective Pickens made contact with Defendant, Detective Pickens noticed

               that Defendant was visibly nervous, his hands were trembling uncontrollably, and

               his voice was cracking;

           •   Detective Pickens noticed that Defendant’s bus ticket stated that his trip originated

               in Indio, California, not Denver, Colorado as Defendant claimed;

           •   Finally, as Detective Pickens reached down to pick up Defendant’s re-boarding

               pass, Defendant dropped his suitcase and attempted to flee from the bus station.

In light of this evidence, the Court concludes that Detective Pickens had reasonable suspicion

supported by articulable facts of suspected criminal activity which justified Defendant’s stop. See,

e.g., Montgomery, 828 F.3d at 743–44. Thus, there was no constitutional violation.

       Moreover, no evidence was presented (aside from Defendant’s unsupported assertions) to

suggest that the officers profiled Defendant as a drug courier based on his ethnicity. As Judge

Counts points out, “Detectives Pickens and Hendershot each testified that the fact that Rodriguez

was Hispanic did not make them suspicious of him. . . . Further, several other Hispanic persons

who exited the same bus as Rodriguez did not draw the officers’ attention.” (Doc. 61, p. 14, n.10.)

       The Court next considers Defendant’s second and third arguments, which are related.

Defendant contends that the officers improperly questioned Defendant after he requested an

attorney and coerced him to admit that there was methamphetamine in his bag by telling him that

they were obtaining a warrant and were going to search his bags regardless of whether he


                                                 6
consented. These arguments are based on Defendant’s contention that he made statements to the

officers after he was escorted from the terminal to a back room of the Greyhound Bus Station.

However, as noted by Judge Counts, the evidence presented at the hearing does not support these

facts. Instead, the evidence indicates that after the officers placed Defendant in handcuffs and

helped Defendant to stand, Detective Pickens asked Defendant why he tried to flee. (Doc. 61, p.

5.) Detective Pickens testified that in response to this question Defendant stated, “Because I have

meth in my bag.” (Id.) The evidence indicates that after Defendant was escorted to the rear of the

Greyhound Bus Station and he requested a lawyer, none of the officers questioned Defendant

further. (Id. at p. 7.) No evidence supports Defendant’s claim that he made statements to the

officers in the back office.

       Nonetheless, the Court agrees with Judge Counts that the statement “Because I have meth

in my bag” should be suppressed. Miranda warnings are required when someone is subject to a

“custodial interrogation.” Miranda v. Arizona, 384 U.S. 436, 444–45 (1966). That is, a person

must be Mirandized when he is placed in custody by law enforcement and is questioned in a way

that would likely evoke an incriminating response. See id. The Court agrees with Judge Counts

that when Defendant was tackled to the ground and placed in handcuffs, he was in custody.

Further, Detective Pickens’ question regarding why Defendant chose to run away amounts to a

custodial interrogation since the question was likely to elicit an incriminating response. Thus,

absent Miranda warnings, Defendant’s statement must be suppressed.

       Finally, the Court considers Defendant’s fourth and fifth arguments together, which are

also related. Defendant claims that officers searched Defendant’s property without his consent

and prior to obtaining a warrant and the statements in Detective Pickens’ application for a search

warrant were false and misleading and were made intentionally, knowingly or with reckless



                                                7
disregard for the truth. Addressing the latter first, the Court agrees with Judge Counts that the

statements in Detective Pickens’ affidavit in support of the search warrant were supported by

probable cause. See, e.g., Dalia v. United States, 441 U.S. 238, 255 (1979) (“The Fourth

Amendment requires that search warrants be issued only upon probable cause, supported by Oath

or affirmation, and particularly describing the place to be searched, and the persons or things to be

seized.”) (quotations omitted.) The evidence does not support Defendant’s allegation that the

affidavit contained false or misleading statements, or that such action was taken intentionally,

knowingly, or with reckless disregard for the truth. See Franks v. Delaware, 438 U.S. 154, 171

(1978).

          Although the affidavit contained Defendant’s statement “Because I have meth in my bag”

– which the Court has determined must be suppressed – it does not follow that the evidence

obtained pursuant to the warrant also be suppressed. Affidavits containing tainted information are

analyzed under a redaction analysis, meaning the Court must consider the sufficiency of the

affidavit after deleting the tainted information. See United States v. Swope, 542 F.3d 609, 614–15

(8th Cir. 2008) (citing United States v. Hernandez Leon, 379 F.3d 1024, 1027 (8th Cir.2004)

(stating that “[t]he sufficiency of a warrant affidavit which contains information from an unlawful

search is evaluated after deleting that information”); United States v. Johnston, 876 F.2d 589, 594

(7th Cir.), cert. denied, 493 U.S. 953 (1989) (citing cases and stating that “[l]oads of court[s] of

appeals cases” have held that a redaction analysis is the proper test for affidavits containing tainted

information)). The Court agrees with Judge Counts that even without Defendant’s statement, there

were sufficient facts “i.e. [Defendant’s] actions along with the K-9 alert to the odor of narcotics

on both of [Defendant’s] bags” to support a finding of probable cause that a controlled substance

would be found in Defendant’s bags. (Doc. 61, p. 20, n.13.)



                                                  8
       Furthermore, the Court also agrees with Judge Counts that the subsequent search of

Defendant’s bags was not conducted before the warrant was issued. Detective Pickens testified

that he searched Defendant’s bags only after he received the search warrant. (Doc. 61, p. 18.) No

evidence supports Defendant’s argument to the contrary.

                                     III. CONCLUSION

       For these reasons, the Court adopts the Report and Recommendation of Judge Counts.

(Doc. 61.) Defendant’s motion to suppress evidence is GRANTED with respect to Defendant’s

statement made to Detective Pickens. The remainder of the motion is DENIED.



IT IS SO ORDERED.

                                                    /s/ Beth Phillips
                                                    BETH PHILLIPS, CHIEF JUDGE
DATE: September 25, 2019                            UNITED STATES DISTRICT COURT




                                               9
